 74DECISIONSOF NATIONALLABOR RELATIONS BOARDcondition of this Agreement,or any fine or penalty is assessed against a member ofthe Association by the Joint Committee or by any arbitrator appointed pursuantto this Agreement,the Association agrees to pay any sums assessed thereby from itsown treasury within three(3) days of the final decision of the Joint Committee orthe arbitrator(g)The liability of the Employers under a bond posted pursuant to this Agree-ment shall be several and not jointWhen the obligation of this Agreement shallcease for any reason,the Employer may request the return of his cash bond and theAssociation may request the cancellation of its obligation as surety(h)The Union agrees to release the Association as surety for any Employer, amember of the Association,covered hereunder who withdraws from the Associationduring the term of this Agreement, two (2) weeks after receipt of written notice fromthe Association that said Employer has withdrawn from the AssociationThe re-lease of the Association as surety shall not be construed as a release of the Em-ployer involved from the terms of this Agreement by the Union,and such Employershall post within the aforementioned two (2)week period a $1,500.00 cash bondwith the Window Cleaning Contractors' Guaranty AccountFailure of an Em-ployer withdrawing from the Association to post such bond within the stipulatedperiod shall be sufficient reason for the Union to cancel its agreement with suchEmployer, notwithstanding any other provisions of this AgreementVapor Blast Manufacturing CompanyandVapor Blast Inde-pendent Shop Worker's AssociationandErwin Strobel,John G.Westphal,Frederick Kaleya, Edwin GriffaandInternationalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,AFL-CIO,and Its Locals 575 and1092, Parties to the Contract.Cases Nos 13-CA-3006, 13-CA-3043, 13-CA-3044, 13-CA 3045, and 13-CA-3046January 12,1960DECISION AND ORDEROn August 7, 1959, Trial Examiner C W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaintThereafter, the Respondent, the General Counsel, andthe UAW filed exceptions to the Intermediate Report, and support-ing briefsThe Board i has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases,x and hereby adopts the findings, conclusions, and recom-1Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with, these cases to a three-member panel[Members Rodgers,Jenkins, and Fanning].gAs the record and the exceptions and briefs adequately present the issues and thepositions of the parties,the Respondent's request for oral argument is denied126 NLRB No 6 VAPOR BLAST MANUFACTURING COMPANY75mendations of the Trial Examiner,with the following additions andmodifications.The essential facts in this case may be summarized as follows :Apparentlyon the basisthat the UAWthen represented its em-ployees, the Respondent executed a collective-bargaining agreementwith the UAWin September1949, whichwas to be effective for 1year, and thereafter for yearly periods in the absence of the usual 60-day notice of a desire to modify or terminate the agreement.After1951, however,there was no relationship,contractual or otherwise,between the Respondentand the UAW, and the UAWhad no mem-bers in the plant.In early August 1958, the employees,because they had apparentlynot received a general wage increase in 4 years,held a meeting, andelected a bargaining committee to obtain such a wage increase.Thedemand for such a wage increase was presented to the Respondentby employee Strutz, who had been elected chairman of the committee.'The response of Respondent President Eppler to this demand was toheap both verbal and physical abuse upon Strutz as the "instigator"and a "troublemaker,"to summarily discharge Strutz, and to tell.Strutz that he was"not going to sit down with any damned com-mittee."Strutz's discharge precipitated a strike of the employees,which continued until the followingday, whenRespondent Counsel,Ihrig met with the committee but flatly rejected the demand for awage increase, claiming that Respondent was losing money and thatit already had a contractwith the UAW.Strutz protested that hehad never heard of such a contract.There was an agreement, how-ever, that the employees return to work, and that there be furthernegotiations.There were three meetings thereafter in August, butwith no results.At a final meeting on September 2, Respondent Coun-sel Ihrig told the committee flatly that there would be no contractand that the committee would get"nothing."In the evening of that same day, the employees formally establishedthe Independent Union herein,adopting bylaws and a constitutionand electing officers-Strutz as chairman and employee Kaleya assecretary-treasurer-and the employees signed cards authorizing theIndependent to serve as their bargaining agent.The next day em-ployee Toler was interrogated by Respondent Superintendent Meyerregarding events at the Independent meeting the night before, andToler told him that Strutz and Kaleya had been elected officers ofthe Independent.On September 4, IndependentAttorneyGalka senta letter to Respondent, stating that the Independent had been formed,and that it represented a majority of the "Shop"employees, and re-questing recognition as the bargaining agent for such employees. Thisletter was received by Respondent on September 6, andby that time 76DECISIONSOF NATIONALLABOR RELATIONS BOARDa clear majority of the employees in the appropriate unit had signedauthorization cards for the Independent.3In the meantime, on September 5, Respondent President Eppler,after telling employee Toler that he was going to fire both Strutz andKaleya for engaging in union activity,4 summarily discharged theseemployees.These discharges precipated a strike on the next work-ing day, September 8, and for the next 2 or 3 days there were picketsat the plant, three of whom were employees Griffa, Strobel, andWestphal.On September 10, Independent Attorneys Galka andMiller met with Respondent Counsel Ihrig, and requested the returnto work of all strikers. Ihrig, however, stated that Strutz and Kaleyawould not be reinstated under any circumstances, and also declinedto take back Griffa, Strobel, and Westphal at that time; and whileindicating that the latter three might come back later, none of thethree was ever recalled, and in a subsequent affidavit given to theBoard Eppler stated that these three employees were "terminated"as of September 8, the date of the strike, because they had partici-pated in the picketing.At this same meeting on September 10, Ihhrig explained Respond-ent's failure to answer the Independent's request for recognition bystating that he had advised Eppler "to ignore it," and once againclaimed that Respondent was still under contract with the UAW.On or about the same date, however, Ihrig instructed employees Toler,Buth, and Adams to go to one Pellant, a UAW representative, to seewhether the old contract "was valid or not"; and Eppler stated thathe was already prepared to recognize the UAW. The three employeeswent to Pellant, who told them in substance that the old contractwas no longer in effect, and that new cards would have to be signed toreinstate the UAW as bargaining representative.After this visit, onSeptember 16 and 17 a majority of the employees signed cards desig-nating the UAW as their bargaining agent, and thereafter in Novem-ber Respondent executed a collective-bargaining agreement with theUAW.The Trial Examiner found, and we agree, that: (1) Strutz andKaleya were discriminatorily discharged because of their leadershipin the Independent, and to discourage further activity on behalf ofthe Independent; (2) Superintendent Meyer's interrogation of em-ployee Toler on September 3 as to what had occurred at the Inde-3The Trial Examiner found that 14 employees,out of a maximum possible total of26 employees in the unit, had signed such cardsThe record shows, however, that15 employees signed cards by September 5, and we so findMoreover, as found below, 2 ofthe 26 employees are supervisors as defined in the Act, and therefore excluded from theunit.Accordingly, the Independent had been designated by 15 of the 24 employees inthe unit4Eppler's actual statement to Toler was that he was going to discharge Strutz andKaleya for engaging in union activity during working hoursHowever, the record isdevoid of any evidence to support Eppler's charge that these employees had engaged inany union activity during working hours. VAPOR BLAST MANUFACTURING COMPANY77pendent meeting the night before was, in the circumstances, a viola-tion of Section 8(a) (1) ; (3) Griffa, Strobel, and Westphal werediscriminatorily discharged, and thereafter refused reinstatement,because they engaged in the protected concerted activity of strikingand picket* g to protest the discriminatory discharge of IndependentOfficers Strutz and Kaleya, and to discourage activity on behalf ofthe Independent; (4) Respondent's admitted refusal to recognize theIndependent was a refusal to bargain in violation of Section8(a) (5) ; ' and (5) Respondent gave assistance and support to theUAW in violation of Section 8 (a) (2) by virtue of the unlawfuldischarges of the Independent adherents and the refusal to recognizethe Independent, and also by virtue of Ihrig's instructions to em-ployees to see UAW Representative Pellant, Eppler's promise torecognize the UAW even before the visit to Pellant, and thereafterthe prompt recognition of, and signing of a contract, with the UAW.Both Respondent and the UAW contend, in substance, that theUAW was not in a defunct status at Respondent's plant, and thattherefore this wasa Midwest Pipingsituation.'They appear to arguefrom this that, while perhaps theMidwest Pipingsituation did notexcuse Respondent's renewed recognition of the UAW after the Inde-pendent's request for recognition, such a situation did excuse Respond-ent's refusal to recognize the Independent, and the appropriateremedy now at the most is an election between the two unions andnot a bargaining order in favor of the Independent.As found by the Trial Examiner, the record clearly establishesthat between 1951 and 1958 there was no relationship, contractual orotherwise, between Respondent and the UAW, and the UAW had nomembers in the plant.Thus, as set forth by the Trial Examiner,employee Buth, who had been chairman of the UAW committeewhich signed the 1949 contract with Respondent, testified that he hadbeen a member of the UAW until the UAW "folded" in 1950 or 1951; 'G In this connection,the Trial Examiner found that it unit of all shop employees atRespondent'sMilwaukee plant,excluding supervisors,constitutes an appropriate unit,without passing upon the alleged supervisory status of Don Perry and John LangTherecord shows that Perry and Lang, who are classified as working foremen, regularlydirect some of the work of,and make some of the work assignments to, employees underthem,and in the absence of Eppler and the plant superintendent,they make all of thework assignments to these employeesPerry and Lang also have authority to makerecommendations with respect to hiring and discharge,and such recommendations aregiven weightAccordingly,as urged by the General Counsel, we find that Perry andLang are supervisors, and we exclude them from the unit.GMidwest Piping f Supply Co., Inc.,63 NLRB 1060, where the Board enunciated thedoctrine that an employer faced with conflicting claims of two or more rival unionswhich giverise to a real question concerning representation may not recognize one ofthese unions until its right to be recognized has been finally determined under the specialprocedures provided in the ActSee alsoNovak Logging Company,119 NLRB 1573,andThe Wheland Company,120 NLRB 814,where theMidwest Pipingdoctrine wasrecently reaffirmed.7We find no merit in Respondent's contention that certain testimony of Buth indicatesthat he still considered himself as such a "chairman"between 1951 and 1958.Whenread in context,it is clear that Buth was simply describing his UAW statuspriorto 78DECISIONSOF NATIONALLABOR RELATIONS BOARDand Majerus, a UAW International representative, testified that therewas no record of any correspondence between the UAW and Respond-ent between January 1951 and mid-September 1958.Moreover, thereis the following additional evidence in the record: (1) There is docu-mentary evidence that in 1950 the 1949 contract was terminated byvirtue of an appropriate 60-day notice of modification given by theUAW, and that pursuant thereto the parties negotiated for butreached no new agreement, and thereafter there were no furthernegotiations by the UAW; (2) Respondent counsel in his testimonyadmits that there were never any written amendments to the 1949contract; (3) Respondent President Eppler testified that between 1950and 1958 Respondentunilaterallydetermined hours of work, wageincreases, and layoffs; (4) Respondent Superintendent Meyer testifiedthat during this period he and Eppler conferred with individualemployees on wage raises, with no one else present, thathedeterminedthe starting wage rate for a new employee, and that if an employeehad a complaint, he and Eppler handled it in any way they saw fit;(5) employee Strutz testified that when he was hired in 1956 hemade anindividualbargain with Eppler and Meyer on his wage rate,that there was no mention made then or thereafter of any collective-bargaining agreement, that he was never even approached by anyoneto join the UAW, and that he handled his grievances individually andnot through any steward; and (6) the UAW concedes that there hasbeen no payment of any dues by any employee of Respondent since1951.In view of the foregoing, it is clear, and we find, that between1951 and September 1958 the UAW was in a completely defunctstatus at Respondent's plant.'In view of this defunct status of the UAW, theMidwest Pipingdoctrine is not applicable as a defense to Respondent's refusal torecognize the Independent, and such refusal was a violation of Sec-tion '8(a) (5).9In agreement with the Trial Examiner, and for thereasons stated in the Intermediate Report, we also find that theRespondent violated Section 8(a) (2) by giving unlawful assistanceand support to the UAW. Moreover, in view of this unlawful assist-ance given to the UAW, the Independent's majority status was notaffected by the employees' coerced defection to the UAW.10 In these1951 as such a "chairman."Similarly,we find no merit in the UAW's contention thatthe committee which presented the wage demand in August 1958, was the UAW "ShopCommittee"and was so recognized by Respondent, in view of the fact that the demanditself clearly indicated that it came from the employees as an informal group actingthrough a committee which they had just elected,and the further fact that Respondent'sresponse was that it would not bargain with "any damned committee"because it alreadyhad a contract with theUAW.e In view of all this evidence which shows complete defunctness of the UAW at Re-spondent's plant,and also in view of its lack of specification or corroboration,we dis-credit Ibrig's testimony that during this period he negotiated with both a UAW shopcommittee and the UAW on some matters.e Adhesive Products Corporation,117 NLRB 265,283-285.10Jasper National Mattreaa Company,89 NLRB 75. VAPOR BLAST MANUFACTURING COMPANY79circumstances, it is also established that effectuation of the policiesof the Act requires a bargaining order in favor of the Independent."ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Vapor BlastManufacturing Company, Milwaukee, Wisconsin, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Giving effect to the collective-bargaining agreement enteredinto on or about September 16,1958, with International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,AFL-CIO, and its Locals 575 and 1092, or to an extension, re-newal, or modification thereof, or any other contract or agreementbetween it and the said labor organizations which may now be in force.(b)Recognizing International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, AFL-CIO,and its Locals 575 and 1092, as the representative of any of its em-ployees at its Milwaukee plant for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidlabor organizations shall have demonstrated their exclusive majorityrepresentative status pursuant to a Board-conducted election amongthe Respondent's employees.(c)Assisting and contributing support to the above-named or anyother labor organization.(d)Discouraging membership in Vapor Blast Independent ShopWorker's Association, or in any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of employmentor any term or condition of employment except to the extent permittedby the proviso to Section 8(a) (3) of the Act.(e)Refusing to bargain with Vapor Blast Independent ShopWorker's Association as the exclusive representative of all its shopemployees.(f) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Vapor Blast Independent ShopWorker's Association, or any other labor organization, to bargain"Ibid.See alsoMetropolitan Life Insurance Company,91 NLRB 473.In further defense of its refusal to recognize the Independent, Respondent also pointsto the fact that the Independent did not present proof of its majority status.Therecord shows, however,that Respondent did not ask for such proof or question majorityat any time.In any event,Respondent's unfair labor practices to dissipate the Inde-pendent's majority renders any such doubt of majority a bad-faith doubt which may notserve as a defense to its refusal to bargain with the Independent.Joy Silk Mills, Inc. v.N.L.R.B.,185 F. 2d 732,741 (C.A., D.C.). goDECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any or all suchactivities except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively concerning wages, hours,and conditions of employment with Vapor Blast Independent ShopWorker's Association as the exclusive representative of all employeesin the appropriate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Withdraw and withhold all recognition from InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, and its Locals 575 and 1092, as therepresentative of any of its employees at its Milwaukee plant for thepurpose of dealing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, unless and until the said labor organizations shall havedemonstrated their exclusive majority representative status pursuantto a Board-conducted election among the said employees.(c)Offer to Albert Strutz, Erwin Strobel, John G. Westphal,Frederick Kaleya, and Edwin Griffa immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and makethem whole for any loss of pay they may have suffered by reason ofthe discrimination against them, in the manner set forth in the sectionof the Intermediate Report entitled"The Remedy."(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records helpful in analyzing the amount of backpay due andthe right to reinstatement under the preceding provisions.(e)Reimburse all employees for moneys illegally exacted fromthem in the manner and to the extent set forth in the section of theIntermediate Report entitled "The Remedy."(f)Post at its Milwaukee, Wisconsin, plant, copies of the noticeattached to the Intermediate Report marked "Appendix." 12 Copiesof said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by the Respondent'sia'This notice shall be amended by substituting for 'the words"Pursuant to the Recom-mendations of a Trial Examiner" the words "Pursuant to a Decision and Order " In theevent that this Order is enforced, by a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." VAPOR BLAST MANUFACTURING COMPANY81authorized representative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges violations of the Act not found herein.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges and amended charges having been filed and served in each of the above-entitled cases; an order consolidating said cases;a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board; and an answer having been filed by the above-namedRespondent Company, a hearing involving allegations of unfair labor practices inviolation of Section 8(a)(1), (2), (3), and(5) of the National Labor RelationsAct, as amended,was held in Milwaukee, Wisconsin,on June 2, 3,4, and 5, 1959,before the duly designatedTrialExaminer.At the hearing all parties, including the UAAAIW,were represented by counsel,were afforded full opportunity to be heard,to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,to argue orally upon the record, andto file briefs and proposed findings of fact and conclusions of law.Briefs havebeen received from the Respondent and General Counsel.At the conclusion of the hearing ruling was reserved upon the Respondent'smotion to dismiss the complaint.Disposition of said motion is made by the follow-ing findings,conclusions,and recommendations.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTVapor Blast Manufacturing Company is a Wisconsin corporation having its prin-cipal office and place of business in Milwaukee,Wisconsin,where it is engaged inthe manufacture,sale, service,and distribution of liquid honing machines.During the year 1958 the Respondent sold and shipped finished products valuedat more than$100,000 directly from its plant to customers located outside the Stateof Wisconsin.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDVapor Blast IndependentShop Worker'sAssociation,and International Union,United Automobile,Aircraft and AgriculturalImplementWorkers of America,AFL-CIO,are labor organizations admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Settingand major issuesIn September 1958,occurred the events which,in substance,are contended byGeneral Counsel to have been unfair labor practicesby theRespondent: (1) Refus-ing to recognize and bargain with the Independent;(2) discriminatorily dischargingfive employees;(3) giving unlawful support and assistancetoUAAAIW;and (4)engaging in specific and derivative acts of interference,restraint,and coercion of554461-60-vol. 126-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of rights guaranteedby the Act.The Respondent deniesall allegations of such unlawful conduct.As background summary, it appears that all events in issue stemmed from a requestmade in Augustby many of theRespondent's shop employees,then totaling about20, for a wage increase.It is undisputedthatthe employee leader in this move,Albert Strutz,was cursed by the company president,forcibly ejected from the office,and fired.In a day or two Strutz was reinstated,apparently upon advice of counsel,and a few meetings were thereafter held between management and a committee ofemployees.The employees formally organized the Independent on September 2and, as described below, a majority of them authorized it to represent them.Anattorney was retained and recognition as bargaining agent demanded.Encompassed within the scope of alleged unfair labor practices are the dischargeson September 5 of Strutz and Kaleya, officers of the Independent,and the dismissalof three other employees because they joined in a strike protesting against thedischarge of Strutz and Kaleya,aswell as the refusal to recognize and deal withthe Independent and the prompt recognition of and the signing of a contract withthe UAAAIW.Background events will first be considered.B.Events leading up to the formation of the IndependentOn August 6 the Respondent's employees held ameetingoutside the plant.Theydiscussed, drew up, and 18 of them signed a document containing the following text:Due to the high cost of living, we the under signed believe we are entitled araise.It has been four years since the shop has recieved (sic) a blanket in-crease inpay.Please give this your immediate attention.This document was addressed to Clarence Meyer, the plant superintendent.Ap-parently after the meeting and the signing of the above document an addendum wasdrawn up which contained the following text:A meeting was held by the undersigned employes and was voted for a flat 10%increase.Also the undersigned employees elected the following committee;Albert Strutz Chairman, Lewis Toler and Erwin Strobel to bargin (sic) withyou.Any furtherdiscussionthat you will want will have to be talked overwith the fullcommittee.The committee will give you till 12:00 Friday noonAugust 7, 1958 to contact them, other wise the committee will call a walk outat that time.You are further informed not to talk to any of the employes aboutthis.The committee has full power to make all decisions.The next morning, August 7, the two documents were given to Meyer by Strutz,who asked the superintendent to pass them on to the Respondent's president, A. H.Eppler.Meyer complied with the request. Shortly after noon that day Strutz wassummoned to Eppler's office. It is uncontradicted that Eppler shouted at theemployee, and accused him of being the instigator of the documents and a trouble-maker.Strutz reminded him that the employees had requested in the documentsthat management was to contact the whole committee, and that he, himself, was notauthorized by the employees to discuss the matteralone.Eppler then declared,according to Strutz' undisputed account, "I am notgoingto sit down withanydamned committee." Strutz then left Eppler's office. It is unrefuted that Epplerfollowed him, struck him on the shoulder,called him names,and told him to pick uphis check, he was fired. Eppler followed him into the plant, swearing at him andpushing him, shouting that he should pick up his tools and "get the hell out of here."At least some of them having witnessed this display of Eppler's, all of the employeesin the plant shut down their machines and walked off the job.That afternoon andthe next morning they picketed the plant.Counsel Ihrig appeared at the plant the morning of August 8 and said that theCompany would talk with the committee.The employee committee, consisting ofStrutz, Toler, and Marvin Adams (Strobel having been replaced by Adams) wentinto the plant.There the demand for an increase was brought up: Ihrig refusedthe demand, claiming that the Company was losing money and that it already had acontract with the UAW which he said had been in force since 1947. Strutz pro-tested that he had been working for the Company for several years and had neverheard of such a document.At the conclusion of this meeting Eppler and the com-mittee signed a documentdrawn up byIhrig and containing the following text:We propose that all the employees who were at work Thursdaymorning,August 7, on Monday, August 11, 1958 at 7:00 a.m. resume their jobs. Thiswill be without prejudice to each of the men. VAPOR BLAST MANUFACTURING COMPANY83We will negotiate with the Committee and conclude said negotiations notlater than September 15, 1958 at 3:30 p.m. Such negotiations will relate tothe August 6 written communication presented on behalf of our shop employees.Whatever adjustments are made by September 15 will be retroactive to thepay period commencing Friday, August 7, 1958.The company will be represented in these negotiations by Mr. Meyer, theShop Superintendent, and from time to time Mr. Meyer will be assisted by Mr.Ihrig, the company Attorney, who is familiar with basic information.The settle-ment agreement will be reduced to writing.It appears that all employees, including Strutz, returned to work the followingMonday, August 11, and that management met with the employee committee there-after on August 12, 19, and 26. Strutz' uncontradicted testimony establishes, andit is found, that these meetings with management met with little but frustration.Ihng declined to produce requested job classification data.After the joint meetingof August 26, employees met outside the plant and formal organization of the In-dependent was begun.C. Refusal to bargain; discriminatory discharges; contract with UAAAIW1.Formation of the IndependentHaving previously been asked by Strutz to be present, Attorney Galka attended ameeting of some 15 employees on August 26. They voted to retain him as counselfor the purpose of drawing up bylaws, a constitution, and other formal documentsnecessary for organization.About the same number of employees again met on September 2, adopted theproposed bylaws and constitution, elected officers, and signed cards authorizing theIndependent to serve as their bargaining agent.Strutz was elected as chairman and Frederick Kaleya as secretary-treasurer.At-torney Galka was instructed to send the company notice of the organization's forma-tion and to ask for recognition.2.The demand and majority representationOn September 4 Galka sent the following letter to Eppler:The Vapor Blast Independent Shop Worker's Association, a voluntary as-sociation and independent union of Milwaukee, Wisconsin, has been formed,representing a majority of Shop employees in the Vapor Blast ManufacturingCompany Shop. These Shop employees now request that the Vapor Blast In-dependent Shop Worker's Association be given bargaining rights with the Com-pany.Therefore you are requested to recognize this organization as the ex-clusive bargaining agent and representative of all Shop employees.Counsel for the Respondent concedes that this letter was received by the Respond-ent on the morning of September 6.Competent evidence establishes, and it is found, that on September 5, 1958, the daybefore the Respondent concedes having received the claim of majority and demandfor recognition, the Independent had been designated by 14 of the Respondent'sshop employees as their bargaining agent, each having signed a card stating:I hereby apply for membership in the Vapor Blast Independent Shop Worker'sAssociation,and I authorize such Association to act as my bargainingrepresentative.In evidence is a copy of the Respondent's payroll record for the pay period endingSeptember 4. It lists 21 employees under the classification heading of "Shop," theunit claimed by the Independent in its above-quoted demand.As noted above, bySeptember 5, 14 of these 21 employees had authorized the Independent to bargainfor them. It is clear, and is concluded and found, that on September 5 and there-after the Independent represented a majority of the employees in the unit claimedby the Independent.There is no explanation in the record as to why General Counsel and the Re-spondent stipulated as an appropriate unit a somewhat more complicated one thanthe simple group claimed by the Independent, except that the language is borrowedfrom a contract later entered into-which General Counsel claims is an unlawfulcontract-between the Respondent and the UAAAIW. In any event, even if thelanguage of the stipulated unit be accepted, since it specificallyexcludes"laboratoryand engineering department employees" and the payroll list contains the names of 3"Lab" employees, the total number of employees in all other categories is 26, and 14is a majority of 26. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor does it appear necessary here to determine (1) the precise supervisory capacityof 2 employees listed among the 21 "Shop" employees: Perry and Lang, who, Gen-eral Counsel claims, were and are supervisors within the meaning of the Act; or (2)whether or not 2 "shed" and 2 "farm" employees should be specifically excluded, asGeneral Counsel claims.As noted, even if all such employees be included, themajority status is not affected.In summary, the Trial Examiner concludes and finds that an appropriate unit forcollective bargaining is that claimed by the Independent: all shop employees of theRespondent at its Milwaukee plant, excluding, of course, as required by the Act,supervisors within the meaning of the Act. It is further concluded and found thaton September 5, 1958, the independent was the exclusive representative for purposesof collective bargaining of all employees in that appropriate unit.3.Discharge of Strutz and KaleyaThe testimony of Strutz is unrefuted to the effect that on September 2, during theday and before the formal organization of the Independent that evening, the com-mittee of employees which he headed held its final meeting with management, andthat when he reminded Counsel Ihrig that the letter of August 8, above quoted, in-dicated that a written agreement would be obtained by September 15, Ihrig toldhim flatly that there would be no contract-and that the committee would get"nothing." Strutz thereupon moved for immediate adjournment, and the Independentformally came into being.It is likewise undisputed that on September 3, the day after the first Independentmeeting, employee Lewis Toler was interrogated at length and in detail by Super-intendent Meyer regarding events at the meeting.Toler informed Meyer that Strutzand Kaleya had been elected officers of the Independent.Finally, it is also uncontradicted that on September 5, Eppler told Toler thathe was going to fire both Strutz and Kaleyafor engaging in unionactivities duringworking hours.Strutz and Kaleya were, in fact, dismissed summarily by Superintendent Meyer atthe close of the workday on September 5, both being told that they were not neededany longer and each being given a letter signed by Eppler starting that his "employ-ment is hereby terminated as of 3:30 p.m. September 5, 1958," with no reasongiventherefor.In view of undisputed testimony which establishes beyond question (1) thatStrutz was cursed, pushed around, and fired by Eppler in August for submitting tohim the employees' demand for an increase-plainly concerted activities of the pro-tected variety; (2) that management held resentment toward Strutz and his committeeas manifested by Ihrig's blunt statement on September 2 that the committee wouldget "nothing"; (3) that on September 3, through interrogation of employee Toler bySuperintendentMeyer, management learned of the formation of the Independentand the election to the chief offices of Strutz and Kaleya; and (4) that on the veryday of the discharges Eppler told Toler he was going to fire the two employeesfor union activities; it appears hardly necessary to look beyond such uncontrovertedfacts for the motive prompting the dismissals.And the number and nature of the several reasons given for such discharges byvarious management representatives not only casts full shadow upon the Respond-ent's general claim of legal cause but in effect places in clearer light and perspectivefacts adduced by General Counsel which lead inescapably to the conclusion that thedismissals were discriminatory and in violation of the Act.This is so for the follow-ing reasons:1.In a "statement of facts" submitted by Counsel Ihrig to the Regional Officeon November 4, 1958, the claim is made that Strutz had been discharged on Sep-tember 5 because: (a) "the employer's belief" that on that and the preceding dayhe had engaged in "union activities" on company property during working hours;(b) the employer feared that Strutz' "instability" was such that if "crossed in hisdesires and intentions" he would damage company property; (c) the employerdoubted Strutz' "sincerity, honesty, reliability, trustworthiness, dependability andcommon sense"; (d) the employer believed that Strutz "inspired a shop-wide wageraisemovement on August 6, 1958 in bad faith"; (e) the employer had "seriousconcern" between January 1956 and August 1958 about certain personal problemsof Strutz which the employer had not had knowledge of when hiring him; (f) theemployer believed Strutz was "disrupting the lines of authority" and "the regularlines of communication"; (g) that Strutz had the least seniority in his department;and (h) that on August 7 Strutz was "insubordinate" to Eppler by walking out ofhis office.The same "statement of facts" claims that Kaleya was fired for "union VAPOR BLAST MANUFACTURING COMPANY85activity during working hours on September 4 and 5," and because he had been on"work probation"since the "summer of 1958 when he kicked a fellow employee."2. In an affidavit signed November 20, 1958, Eppler adopted the reasons in theabove-quoted statement andadded,to the reasons for discharging Strutz: (a) Heused company material without a work order;(b) he bypassed the superintendentandappointed himselfworking foreman;(c) "because he continually wanted me todischarge the older men"; (d) because he "was unfairly partial to some employeesand unfairly would not work with others"; (e) because he threatened employees;and (f)because he (Eppler)had "lost confidence"in the employee's judgment and"believed he was prompted by irresponsible promptings from his special personalitywhich we did not know of when he was hired."And as to the reasons for dis-charging Kaleya, in the affidavit Eppler adopted the reasons quoted in the paragraphabove, and added that he "feared that when he had tipped over a lift-truck that hehad a black-out and that his health incapacitated him from working safely withothers on the Shop Assembly floor."3.Despite this amazing array of claims previously made to the Regional Directoras to reasons for dismissing Strutz and Kaleya, Superintendent Meyer,as the onemanagement witness to testify thathedismissed both employees, said that each was"discharged foreconomic reasons"and"for lack of work."Meyer profferednoother reasonthan this for the dismissals,and to buttresshisclaim said that for "fiveor six months"we "were going in arrearseverymonth"and "it finally got to a pointwhere we couldn't meet our payroll any more."He further said for some time beforethe discharges"we created all kinds of non-productiveworkto keep our employeesemployed 40 hours a week." The reasonable question arises, when appraising theclaims of Ihrig, Eppler, and Meyer, as to why, if Strutz and Kaleya were as unde-sirable as counsel and the president would have it believed, Meyer should have keptthem on a payroll and at "all kinds of non-productive work"for so long a period.The twopositions are mutually inconsistent.4.As to the "economic" reasons advanced by Meyer, they are not only lackingof credible support in company records but are effectively refuted by them.AsGeneral Counsel points out in his brief, the Respondent's sales in September increasedby about 50 percent over August.Further,Meyer admitted on cross-examinationthat the vacancies created by the dismissal of both Kaleya and Strutz were thereafterfilled, and that after September 5 "on several"Saturdays the shop employees wererequired to work overtime hours.In short, the Trial Examiner is convinced and finds that there is no merit to anyof the many reasons advancedby theRespondent for its discharge of Strutz andKaleya, and that both were discriminatorily dismissed to discourage further activityon behalf of the Independent,and that such discrimination interfered with,restrained,and coerced employees in the exercise of rights guaranteed by the Act.Further, it is specifically concluded and found that Meyer's interrogation ofemployee Toler on September 3 as to what had occurred at the Independent meetingthe night before,in view of surrounding circumstances constituted interference,restraint,and coercion.14.The strike and discharge of Griffa,Westphal,and StrobelStrutz and Kaleya were discharged at the close of the working day on Friday,September 5.As employees came to work the morning of Monday,September 8,they were informed of the discharges and many of them decided to strike in protestagainst the dismissals.Pickets were at the plant for the next 2 or 3 days.Duringthat period employees Edwin Griffa,Erwin Strobel,and John G.Westphal partici-pated in the picketing activities.On Wednesday, September 10, Attorneys Galka and Miller for the Independentmet with Counsel Ihrig for the Respondent.Request was made for the returnto work of all strikers.Ihrig declared that neither Strutz nor Kaleya would be1The Trial Examiner is not convinced that the complaint's allegation as to an incidentof "surveillance"issupported by the record,even if it wereto be found that oneDon Perry, listed as a shop employee, is actually a supervisor within the meaning of theAct.Perry, according to witness Strutz, was seen by the latter in the "tavern portionof Club 35" where the meeting was to be held on September 2-and Perry merely askedhim when the meeting "was going to get going " Strutz told him they were waitingfor somebody and said he would "notify him when the meeting was going to get started."It seems plain that Strutz did not consider either himself or the meeting to be undersurveillance 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDreinstated under any circumstances, and declined to take back Grifla, Strobel, andWestphal then but indicated that they might come back later.None of the three,however, was recalled.Although the Respondent offered no testimony as to its reason for refusing rein-statement to the three above-named employees, when return to work was offered onSeptember 10, in Eppler's affidavit above referred to, he stated that each wasconsidered "terminated" as of September 8:Because he did not come to work at 7:00 a.m. on September 8 without beingexcused; because he participatedin anunauthorized picket-line on that dayin an effort to stop deliveries to the employer, and shipments by the employerof its product machinery.The Trial Examiner considers Eppler's above-quoted statement, made in an affi-davit, as an admissible admission against interest. It is therefore concluded andfound that Griffa, Strobel, and Westphal were discharged on September 10, 1958,and thereafter refused reinstatement, because they engaged in concerted, protectedactivities, and to discourage activities on behalf of the Independent (the employerwell knowing that the strike was in protest against the discriminatory discharge ofthe Independent officers, Strutz and Kaleya). It is further concluded that thethree discharges interfered with, restrained, and coerced employees in the exerciseof rights guaranteed by the Act.5.The overt refusal to recognize the IndependentIt is undisputed that the Respondent ignored and failed to answer the Independent'swritten request for recognition which its counsel concedes was received on Sep-tember 6. It is likewise undisputed that such refusal was upon advice of its counsel.At the meeting of the attorneys on September 10, at which reinstatement wasdenied employees as above found, Attorney Miller referred to this unanswered letter.Counsel Ihrig, it is undisputed, informed Miller that he had advised Eppler "toignore it." Ihrig claimed that the Company was still under contract with the UAW,contending that an agreement dated in 1947 was still in effect.Having previously found that the Independent was the exclusive bargaining rep-resentative of all employees in an appropriate unit on September 5, 1958, andthereafter, the Trial Examiner now concludes and finds that the Respondent refusedto bargain with the Independent, as required by law, on September 6, 1958, andall times thereafter.6.Contract with UAAAIWAs its defense for refusing to recognize the Independent the Respondent reliesmainly upon a claim that at the time of the Independent's demand it was alreadyunder contract with Local 575, UAW-CIO, which had been entered into on Sep-tember 9, 1949.Although the testimony regarding this document and relevant dealings is somewhatconfused it appears that sometime in 1947 or 1948 there were negotiations betweenthe Respondent and Local 575, and that in 1949 a formal document was signed.That document contains the following "termination" clause:This agreement shall remain in full force and effect from September 1, 1949to September 1, 1950, inclusive, and from year to year thereafter unless eitherparty gives notice in writing to the other party, at least sixty (60) days priorto the termination date, of it's (sic)desire to modify or terminate.Because there seems to have been no formal notification of a "desire" to terminatethis ancient agreement, it appears to be the Respondent's counsel's contention thatitnevertheless continued to remain in full force and effect. In passing, the TrialExaminer notes that counsel for Local 575 makes no such claim.Uncontradicted facts plainly establish, however, that there had actually been norelationship, contractual or otherwise, between the Respondent and Local 575 after1950, nor did that organization have any members in the plant after that year or1951.It is the testimony of B. Buth, chairman of the Local 575 committee whichsigned the 1949 agreement, that he had been a member of that organization until"somewhere that year, 1950, 1951 . . . until it folded."Raymond Majerus, anInternational representative of UAW, testified that he could find no record of anycorrespondence between the parties between January 1951 and mid-September 1958.Such facts require the conclusion, here made by the Trial Examiner, that thereisnomerit to the Respondent's contention that a contractual relationship between VAPOR BLAST MANUFACTURING COMPANY87itand Local 575 was inexistenceat the time the Independentmade itsdemand forrecognition.The mere failure of a body formally to announce its decease, beforeor after the event, does not alter the fact or nature of the cadaver.The testimony of Lewis Toler,also anemployee member of the committee whichsigned the 1949 agreement, makes it clear that on or about September 9, 1958,afterhe had advised Eppler to ignore the Independent's demand for recognition,Counsel 1hrig attempted to revive the corpse.He instructed Toler, Buth, andanother member of the old committee to go to Howard Pellant, a UAW representa-tive now a member of the Wisconsin legislature, to see whether the old contract"was valid or not."They went.The substance of Toler's account of this visitis tothe effect that Pellant made it clear that he would have nothing to do withthis ancient and expiredrelationship,but informed the employees that if they gotnewmembership cards filled out, he "would take it from there."In fairness toPellant, it should be noted here that there is no evidence in the record which wouldpermit even an inferencethat Pellant, when making this suggestion, was aware thatthe Independent already represented a majority of the employees and had beenrefused recognition.After this visit, on September 16 and 17, a majority of the employees signed cardsdesignating UAAAIW as their bargaining agent, and thereafter, sometime in Novem-ber, a contract was entered into between the Respondent and Local 1092, UAAAIW,granting this labor organization exclusive bargaining rights and providing member-shipin it as a requirement of employment.The same contract also provides forthe deductionof union"dues, fines and assessments" from the employees' pay.The effective date of such contract is September 16, 1958.In substance,it isGeneral Counsel's positionthat this contract is unlawful for thereason ofthe Respondent's illegalassistance and support of the UAAAIW.TheTrial Examinerfindsthe following items of such assistance and support:1.The unlawful discharge of the two Independent officers and the three whostruck in protest.2.The refusal to recognize the Independent on September 6 and thereafter.3.Counsel Ihrig'sinstructionstoemployees to see Pellant, theUAWrepresentative.4.Eppler's promise that he would recognize the CIO,made toone of the com-mittee members (according to the undisputed testimony of Toler) even before thevisit had been madeto Pellant.5.The prompt recognition of UAAAIW and the signing of a contract containinga union-shop provision and requirement for deduction of union dues; such require-mentof membership not being authorized by Section 8(a) (3) of the ActThe Trial Examiner therefore concludes and finds that by the above-describedconduct the Respondent gave illegalassistanceand support to the UAAAIW andits two locals for the purpose of discouraging membership in and activity on behalfof the Independent, and entered into an unlawful agreement requiring membership inUAAAIW for the purpose of encouraging membership in said organization. Suchconduct interfered with,restrained,and coerced employees in the exercise of theirright of freedom of choicein selectingtheir bargaining representative, a rightguaranteed by the Act .2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to employees Albert Strutz, Frederick Kaleya, Erwin Strobel, John G. Westphal,and Edwin Griffa, to their former or substantially equivalent positions, without2SeeSummersFertilizerCompany, Inc,117NLRB 243,andAdhesiveProductsCorporation,117 NLRB 265. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority or other rights and privileges and make each of themwhole for any loss of pay he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to that which he wouldnormally have earned as wages from the date of the discrimination to the date ofthe offer of reinstatement,less his net earnings during such period, in accordancewith Board policy set forth in F. W.Woolworth Company,90 NLRB 289, andCrossett Lumber Company, ,8NLRB 440. It will be further recommended that theRespondent,upon request,make available to the Board and its agents all payrolland other records pertinent to the analysis of the amounts due as backpay.It has been found that the Respondent has illegally assisted and supported Inter-national Union, United Automobile, Aircraft and Agricultural Implement Workersof America,AFL-CIO,and has entered into and maintained an illegal contractwith said International and its Local 1092, pursuant to which fees and dues arechecked off by the Respondent and paid over to said labor organizations.Itwilltherefore be recommended that the Respondent(1) cease and desist from givingeffect to said contract or to any extension,renewal, or modification thereof, or anyother contract or agreement between said Respondent and said labor organizationswhich may now be in force; and (2) reimburse its employees for any dues, fees,assessments,or other moneys which since September 1.6, 1958, have been unlawfullyexacted from them as a condition of retaining employment with the Respondent. Itwill also be recommended that the Respondent withdraw and withhold all recognitionfrom International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, and its Locals 575 and 1092, as the representativeofanyof its shop employees for the purpose of dealing with them concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment,unless and until said labor organizations shall havedemonstrated their exclusive majority representative status pursuant to a Board-conducted election among said employees.Itwill also be recommended that,upon request,the Respondent bargain collec-tively with Vapor Blast Independent Shop Worker's Association, in good faith andas requiredby the Act,as the exclusive representative of its shop employees in theabove-found appropriate unit.Finally, it will be recommended that the Respondent cease and desist from inany other manner interfering with, restraining,or coercing employees in the exerciseof the right to self-organization,to form labor organizations,to join or assistIndependent or any other labor organization, to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any orall such activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8(a)(3) ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Vapor Blast Independent Shop Worker'sAssociation;and International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO,and its Locals 575 and 1092,are labor organizations within the meaningof Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof AlbertStrutz,FrederickKaleya, Erwin Strobel, John G. Westphal, and Edwin Griffa,thereby discouragingmembership in a labor organization,theRespondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a) (3) of the Act.3.All shop employees employed by the Respondent at its Milwaukee plant,excluding supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section8(b) of the Act.4.At all times since September 5, 1958, the Vapor Blast Independent ShopWorker's Association has been and now is the exclusive bargaining representativeof all employees in the above-described unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and other terms and con-ditions of employment, by virtue of Section 9(a) of the Act.5.By refusing,on September 6, 1958,and at all times thereafter,to bargaincollectively with the aforesaid labor organization,the Respondent has engaged in VAPOR BLAST MANUFACTURING COMPANY89and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.6.By contributing support and assistance to International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, AFL-CIO, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(2) of the Act.7.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Vapor Blast Independent ShopWorker's Association, or in any other labor organization, by discriminating inregard to the hire, tenure, or other conditions of employment of any employee.WE WILL NOT give effect to any and all agreements and contracts, supple-ments thereto or modifications thereof, or any superseding contract withInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, and its Locals 575 and 1092.WE WILL NOT contribute financial or other support to the labor organizationsnamed immediately above.WE WILL withdraw and withhold recognition from International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,AFL-CIO, and its Locals 575 and 1092, or any successor thereto, unless anduntil they shall have demonstrated exclusive majority representative statuspursuant to a Board-conducted election among our employees.WE WILL, upon request, bargain collectively with Vapor Blast IndependentShop Worker's Association as the exclusive representative of all our employeesin the unit described herein with respect to rates of pay, hours of employment,or other conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All shop employees at our Milwaukee plant, excluding supervisors asdefined in the Act.WE WILL refund to all our employees and former employees from whosewages we have deducted funds, for transmittal to the aforesaid UAAAIW, andits said locals, the amounts of such deductions, to the end that each employeeshall be reimbursed for such moneys so deducted.WE WILL offer to Albert Strutz, Erwin Strobel, John G. Westphal, FrederickKaleya, and Edwin Griffa, immediate reinstatement to their former or sub-stantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay suffered as theresult of the discrimination against them.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their statutory rights.All our employees are free to become, or refrain from becoming or remaining,members of any labor organization, except to the extent that this right may beaffected by agreements in conformity with Section 8(a)(3) of the National LaborRelations Act.VAPOR BLAST MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof, and must not bealtered,defaced, or covered byanyothermaterial.